DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because independent claims 1 and 15 recite data structures which are non-statutory computer implemented processes.  Examiner suggests amending the claims 1 and 15 to recite – a memory, configurable to store data structures associated, identifying data structures associated with – within the claim language.
Claims 2-7 inherit the deficiencies of claim 1.
Claims 16-20 inherit the deficiencies of claim 15. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/094445 A1 herein referred to as Cadet in view of Pradhan WO 2016/044187 A1 herein referred to as Pradhan and in further view of Salpakari US 2007/0113051 herein referred to as Salpakari.
Regarding claim 1, Cadet discloses a method of controlling (Par 8 describes methods of communicating among a plurality of interacting systems) tint for a plurality of electrochromic devices (Par 38 describes controlling the tint level of an electrochromic window), performed by a control system (Par 38), comprising: receiving a request to change tint level of a plurality of electrochromic devices (Fig 6, Par 125 describes a desired tint level for a specific time); applied charge for each of the plurality of electrochromic devices (Fig 2 and Fig 3 shows the required charge to switch the states of each device), wherein at least one of the plurality of electrochromic devices has a transfer function differing from at least one other of the plurality of electrochromic devices (Par 125, Fig 6 shows function A – direction sunlight penetration and C – real time irradiance level); and applying a charge each of the plurality of electrochromic devices in accordance with the transfer functions (Fig 2 and Fig 3 shows the required charge to switch the states of each device). 
Cadet does not explicitly disclose so as to coordinate tint level or rate of change of tint level across the plurality of electrochromic devices.
However, in a similar window control endeavor, Pradhan teaches so as to coordinate tint level or rate of change of tint level across the plurality of electrochromic devices (Fig 9C, Par 184-185 describes transitioning windows simultaneously within a network to their final end states based on feedback responses for each window). 
	Therefore, it would have been obvious to one skilled in the art to combine the window method controlling teachings of Cadet with the controllers of Pradhan for the purpose of allowing more than one window at a time to be transitioned within a safe operating range (Pradhan, Par 8).
	Furthermore, the combination of Cadet in view of Pradhan does not explicitly disclose identifying data structures associated with transfer functions.
	However, in a similar controlled environment endeavor, Salpakari teaches identifying data structures associated with transfer functions (Par 47 describes to identify the differences between data structures, generate code to perform state transfers from old function blocks 118 to new function blocks 118).
Therefore, it would have been obvious to one skilled in the art to incorporate the controller techniques of Salpakari for the purpose of providing a technique to update classes data structures without substantially disturbing the execution of transfer functions (Salpakari, Par 33).
Regarding claim 2, Cadet discloses determining an amount of charge to transfer to each of the plurality of electrochromic devices (Par 120 describes applying a voltage or current), based on a tint level in accordance with the request and based on the transfer functions (Par 120 describes the tint level is based on a desired tint level).
	Regarding claim 3, Cadet discloses obtaining the transfer functions from a service via a network (Par 9 describes one or more window controllers configured to communicate over a network).
Regarding claim 4, Cadet discloses monitoring current (Par 73 describes controllers 1100 apply voltage and/or current to the window to drive the change in tint pursuant to the instructions) to or from each of the plurality of electrochromic devices (Par 73 describes a master network controller that control each window of the building); integrating the current to or from each of the plurality of electrochromic devices (Par 73 describes controllers 1100 apply voltage and/or current to the window to drive the change in tint pursuant to the instructions); and determining an amount of charge transferred to or from each of the plurality of electrochromic devices, based on the integrating the current (Par 73 describes controllers 1100 apply voltage and/or current to the window to drive the change in tint pursuant to the instructions), wherein the driving each of the plurality of electrochromic devices in accordance with the transfer functions is based on the determined amount of charge transferred to or from each of the plurality of electrochromic devices (Par 73 describes controllers 1100 apply voltage and/or current to the window to drive the change in tint pursuant to the instructions).
Regarding claim 5, the Cadet, Pradhan, Salpakari combination teaches determining a first one of the plurality of electrochromic devices is changing tint (Pradhan, Fig 9C) at a slower rate in the plurality of electrochromic devices (Pradhan, Fig 9C, Par 189 describes a drive voltage applied to an overly slow transitioning can be increased); stopping changing tint of a second one of the plurality of electrochromic devices that is changing at a faster rate tint than the first one of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 189 describes drive conditions can be altered), until the first one of the plurality of electrochromic devices attains a tint level of the stopped second one of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 190 describes multiple windows are controlled within a desired transition time); and resuming changing tint of the first and second ones of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 190 describes altering the transition times for more than one window at a time).
Regarding claim 6, the Cadet, Pradhan, Salpakari combination teaches wherein the driving so as to coordinate the tint level or rate of change of tint level (Pradhan, Fig 9C, Par 190 describes multiple windows are controlled within a desired transition time) comprises: driving groups of electrochromic devices to make patterns switch levels of tint at a uniform rate or to a uniform level (Pradhan, Fig 9C, Par 189 describes uniformly tinted windows). 
Regarding claim 7, the Cadet, Pradhan, Salpakari combination teaches adjusting rate of change of tinting to achieve more uniform tinting in at least one of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 189 describes uniformly tinted windows) as compared to most rapid tinting (Pradhan, Fig 9C, Par 189 describes a drive voltage applied to an overly fast transitioning can be increased), wherein the driving so as to coordinate the tint level or rate of change of tint level is in accordance with the adjusted rate of change (Pradhan, Fig 9C, Par 190 describes multiple windows are controlled within a desired transition time).
Regarding claim 8, Cadet discloses a controller (Par 9, window controller) with transmission level synchronization for electrochromic devices (Par 38 describes controlling the tint level of an electrochromic window), comprising: a memory (Par 113 describes a window controller that includes a computer readable medium and processor), configurable to a plurality of transfer functions for tint level relative to drive of electrochromic devices (Fig 6 shows functions for a single instant in each window and a specific tint level); and one memory (Par 113 describes a window controller that includes a computer readable medium and processor) or more processors configurable to couple to at least a first electrochromic device and a second electrochromic device (Par 113 describes multiple electrochromic devices) and to perform a method (Par 8 describes methods of communicating among a plurality of interacting systems) comprising: a first transfer function for the first electrochromic device (Fig 6 shows functions for a single instant in each window and a specific tint level), and a second transfer function for the second electrochromic device Fig 6 shows functions for a single instant in each window and a specific tint level), and applying a charge (Fig 2 and Fig 3 shows the required charge to switch the states of each device), applying a charge (Fig 2 and Fig 3 shows the required charge to switch the states of each device). 
Cadet does not explicitly disclose the first electrochromic device in accordance with the first transfer function, and the second electrochromic device in accordance with the second transfer function, to coordinate or rate of change of tint level of the first electrochromic device and or rate of change of tint level of the second electrochromic device.
However, in a similar window control endeavor, Pradhan teaches the first electrochromic device in accordance with the first transfer function (Fig 9C, Par 184-185 describes transitioning windows simultaneously within a network to their final end states based on feedback responses for each window), and the second electrochromic device in accordance with the second transfer function (Fig 9C, Par 184-185 describes transitioning windows simultaneously within a network to their final end states based on feedback responses for each window), to coordinate or rate of change of tint level of the first electrochromic device and or rate of change of tint level of the second electrochromic device (Fig 9C, Par 184-185 describes transitioning windows simultaneously within a network to their final end states based on feedback responses for each window).
Therefore, it would have been obvious to one skilled in the art to combine the window method controlling teachings of Cadet with the controllers of Pradhan for the purpose of allowing more than one window at a time to be transitioned within a safe operating range (Pradhan, Par 8).
Furthermore, the combination of Cadet in view of Pradhan does not explicitly disclose to store data structures associated with; identifying a first data structure associated with; and a second data structure associated with. 
However, in a similar controlled environment endeavor, Salpakari teaches to store data structures associated with (see at least Par 30, the current values of data structure are stored); identifying a first data structure associated with (Par 47 describes to identify the differences between data structures); and a second data structure associated with (Par 47 describes to identify the differences between data structures). 
Therefore, it would have been obvious to one skilled in the art to incorporate the controller techniques of Salpakari for the purpose of providing a technique to update classes data structures without substantially disturbing the execution of transfer functions (Salpakari, Par 33).
Regarding claim 9, Cadet discloses wherein the one (Par 113, microprocessor) or more processors are further configurable to determine a first amount of charge (Par 120 describes applying a voltage or current) to transfer to the first electrochromic device in accordance with the first transfer function (Par 125, Fig 6 shows function A – direction sunlight penetration), and a second amount of charge (Par 120 describes applying a voltage or current) to transfer to the second electrochromic device in accordance with the second transfer function (Par 125, Fig 6 shows function C – real time irradiance level). 
Cadet does not explicitly discloses based on a tint level for both the first electrochromic device and the second electrochromic device.
However, in a similar window control endeavor, Pradhan teaches based on a tint level for both the first electrochromic device and the second electrochromic device (Fig 9C, Par 184-185 describes transitioning windows simultaneously within a network to their final end states based on feedback responses for each window).
Therefore, it would have been obvious to one skilled in the art to combine the window method controlling teachings of Cadet with the controllers of Pradhan for the purpose of allowing more than one window at a time to be transitioned within a safe operating range (Pradhan, Par 8).
Regarding claim 10, the Cadet, Pradhan, Salpakari combination teaches wherein the one (Cadet, Par 113, microprocessor) or more processors are further configurable to obtain the first transfer function and the second transfer function from a service via a network (Cadet, Par 9 describes one or more window controllers configured to communicate over a network).
Regarding claim 11, the Cadet, Pradhan, Salpakari combination teaches wherein the one (Cadet, Par 113, microprocessor) or more processors are further configurable to determine the first transfer function and the second transfer function based on user feedback (Cadet, Par 79 describes a occupants of a room containing windows manually instructing tint commands).
Regarding claim 12, the Cadet, Pradhan, Salpakari combination teaches the one (Cadet, Par 113, microprocessor) or more processors are further configurable to determine an amount of charge transferred to or from each of the first electrochromic device and the second electrochromic device (Cadet, Par 120 describes applying a voltage or current), based on integrating current to or from each of the first electrochromic device and the second electrochromic device (Cadet, Par 73 describes controllers 1100 apply voltage and/or current to the window to drive the change in tint pursuant to the instructions); and the driving the first electrochromic device and the second electrochromic device to coordinate the tint levels or rates of change of the first electrochromic device and the second electrochromic device (Cadet, Par 73 describes controllers 1100 apply voltage and/or current to the window to drive the change in tint pursuant to the instructions).
Regarding claim 13, the Cadet, Pradhan, Salpakari combination teaches determining the first electrochromic device (Pradhan, Fig 9C) is changing tint at a slower rate than the second electrochromic device (Pradhan, Fig 9C, Par 189 describes a drive voltage applied to an overly slow transitioning can be increased); stopping changing tint of the second electrochromic device until the first electrochromic device meets a tint level (Pradhan, Fig 9C, Par 190 describes multiple windows are controlled within a desired transition time) of the second electrochromic device (Pradhan, Fig 9C, Par 189 describes drive conditions can be altered); and resuming changing tint of the second electrochromic device (Pradhan, Fig 9C, Par 190 describes altering the transition times for more than one window at a time).
Regarding claim 14, the Cadet, Pradhan, Salpakari combination teaches wherein the one or more processors are further configurable to adjust rate of change of tinting and drive groups of electrochromic devices to make patterns switch levels (Pradhan, Fig 9C, Par 190 describes multiple windows are controlled within a desired transition time) of tint at a uniform rate (Pradhan, Fig 9C, Par 189 describes uniformly tinted windows) or to a uniform level.
Regarding claim 15, Cadet discloses method (Par 8 describes methods of communicating among a plurality of interacting systems) of controlling tint for a plurality of electrochromic devices (Par 38 describes controlling the tint level of an electrochromic window), performed by a control system (Par 38), comprising: receiving a request to change tint level (Par 38 describes transition of a colored state) or color hue of a plurality of electrochromic devices (Fig 6, Par 125 describes a desired tint level for a specific time); transfer functions for color hue relative to drive for each of the plurality of electrochromic devices (Fig 6 shows functions for a single instant in each window and a specific tint level); applying a charge (Fig 2 and Fig 3 shows the required charge to switch the states of each device) to each of the plurality of electrochromic devices in accordance with the transfer functions (Fig 6 shows functions for a single instant in each window and a specific tint level). 
Cadet does not explicitly disclose so as to coordinate color hue across the plurality of electrochromic devices.
However, in a similar window control endeavor, Pradhan teaches so as to coordinate color hue (Par 11 describes matching tint levels) across the plurality of electrochromic devices (Fig 9C, Par 184-185 describes transitioning windows simultaneously within a network to their final end states based on feedback responses for each window).
Therefore, it would have been obvious to one skilled in the art to combine the window method controlling teachings of Cadet with the controllers of Pradhan for the purpose of allowing more than one window at a time to be transitioned within a safe operating range (Pradhan, Par 8).
Furthermore, the combination of Cadet in view of Pradhan does not explicitly disclose identifying data structures associated with. 
However, in a similar controlled environment endeavor, Salpakari teaches identifying data structures associated with (Par 47 describes to identify the differences between data structures).
Therefore, it would have been obvious to one skilled in the art to incorporate the controller techniques of Salpakari for the purpose of providing a technique to update classes data structures without substantially disturbing the execution of transfer functions (Salpakari, Par 33).
Regarding claim 16, Cadet discloses wherein the applying comprises: alternating bleaching and tinting at least one of the plurality of electrochromic devices (Par 38 describes transitioning between bleach and colored state), to match color hue of one or more of the plurality electrochromic devices to within a specified range (Fig 6, Par 125 describes a desired tint level for a specific time).
Regarding claim 17, the Cadet, Pradhan, Salpakari combination teaches determining one or more of the plurality of electrochromic devices (Pradhan, Fig 9C) is changing color hue at a slower rate in the plurality of electrochromic devices than at least one of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 189 describes a drive voltage applied to an overly slow transitioning can be increased); stopping changing color hue of the at least one of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 190 describes multiple windows are controlled within a desired transition time), until the one or more of the plurality of electrochromic devices attains or exceeds a color hue of the at least one of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 189 describes drive conditions can be altered); and resuming changing color hue of the at least one of the plurality of electrochromic devices (Pradhan, Fig 9C, Par 190 describes altering the transition times for more than one window at a time).
Regarding claim 18, Cadet discloses wherein the applying comprises driving at least two of the plurality of electrochromic devices from a single driver (Par 94 describes one master controller connected to a plurality of network controllers), by multiplexing or switching the single drive (Par 25 describes switching one of the deployed devices).
Regarding claim 19, the Cadet, Pradhan, Salpakari combination teaches wherein the applying comprises driving the plurality of electrochromic devices from a plurality of drivers in parallel (Pradhan, Par 95 describes in effect dividing one large optical window into multiple smaller electrochromic windows which can be driven in parallel).
Regarding claim 20, the Cadet, Pradhan, Salpakari combination teaches wherein the applying comprises driving two or more of the plurality electrochromic devices in series from a driver (Pradhan, Par 95 describes in effect dividing one large optical window into multiple smaller electrochromic windows which can be driven in series).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection, while still relying on the prior art Cadet in view of Pradhan, is materially different than the previous 103 rejection in the office dated 10/14/2020. This new ground of rejection does not rely on matter specifically challenged in the arguments.
The newly amended claim language of claims 1, 8, 15, 16, and 18-20 has been addressed in the above office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jack et al. (US 2015/0002919), Greer (US 2006/0245024), and Brown et al. (US 2015/0060648) are cited to show controlled transition devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872